Citation Nr: 1725594	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-12 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a kidney disorder, to include kidney stones.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied reopening the claims for service connection for a back disorder, kidney disorder, and PTSD.  

The Board recognizes that the record shows that the Veteran has received multiple psychiatric diagnoses.  Nevertheless, the Board finds that application of Clemons v. Shinseki, 23 Vet. App. 1 (2009) to broadly construe the claim, is not appropriate here.  Given that the final prior March 2008 rating decision denied service connection for PTSD based on near-identical factual bases of the previous claim as it is to the present claim, the Board finds that the Veteran's current service connection claim for PTSD is appropriately characterized as a petition to reopen rather than as a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Furthermore, the Board notes that the Veteran filed for service connection for dysthymic disorder, which was subsequently adjudicated in an April 2013 rating decision, and which denied service connection for a psychiatric disorder, other than PTSD, to include dysthymic disorder.  The Veteran did not appeal that decision.  

In September 2015, the Board reopened the service connection claim for a kidney disorder; and remanded the petitions to reopen the service connection claims for a back disorder and PTSD and the service connection claim for a kidney disorder for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Following the May 2016 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in April 2013.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for a back disorder; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the March 2008 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.  

3.  In a March 2008 rating decision, the RO denied service connection for PTSD; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

4.  The evidence received since the March 2008 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  

5.  The evidence demonstrates that the Veteran's currently diagnosed kidney disorder clearly and unmistakably preexisted his active duty service, and was not aggravated by such service.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The March 2008 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has not been received to reopen the claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria to establish entitlement to service connection for a kidney disorder, to include kidney stones, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by an October 2009 letter.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination for his claimed kidney disorder in April 2016.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

No VA examination was afforded to the Veteran for his claimed back disorder and PTSD, but such duty to assist is not applicable unless new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

New and Material Evidence

Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).  A Board decision becomes final upon its issuance.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Back Disability

The Veteran's original claim for service connection for a back disorder was denied in a May 1970 RO decision because the evidence did not show that there was an increase in the Veteran's back disorder which had existed prior to service.  That decision is final.

In a March 2008 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a back disorder.  In April 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the March 2008 rating decision.  Therefore, the March 2008 rating decision is final.  

In the March 2008 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a back disorder, because no new and material evidence had been submitted, which showed that the Veteran's back disorder was incurred in service or aggravated by service.  The evidence at the time of this decision consisted of service treatment records, private treatment records, VA treatment records from 1970 to 2007, hearing transcripts, and lay statements.  

Since the Veteran's last prior final denial in March 2008, the record includes additional VA treatment records, Social Security Administration (SSA) records, and additional lay statements.  None of these records establish that the Veteran's current back disorder was incurred in or was aggravated by his active duty service.  

The Board finds that these records, while new, are cumulative or redundant of the evidence of record at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran's current back disorder was incurred in or aggravated by his active duty service.  

PTSD

The Veteran's original claim for service connection for PTSD was denied in an April 2000 rating decision, because the evidence did not show that the Veteran's diagnosed PTSD was related to a corroborated stressor that occurred in service.  That decision is final.  

In a March 2008 rating decision, the RO reopened the Veteran's claim for service connection for PTSD and denied the claim on the merits.  In April 2008, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the March 2008 rating decision.  Therefore, the March 2008 rating decision is final.  

In a March 2008 rating decision, the RO denied the service connection claim for PTSD, because the evidence did not establish that the Veteran's PTSD was related to his active duty service.  The evidence at the time of this decision consisted of service treatment records, service personnel records, VA treatment records from 1970 to 2007, a 1995 private psychiatric evaluation, and lay statements.  

Since the Veteran's last prior final denial in March 2008, the record includes additional VA treatment records, SSA records, and additional lay statements.  None of these records provide evidence to corroborate the Veteran's claimed in-service stressors.  

The Board acknowledges that the record now includes previously unavailable psychiatric evaluations (among his SSA records) and new lay statements from the Veteran and from his family and friends.  They describe the Veteran's reports of treatment and experiences during his active duty service that he asserts caused his current PTSD, as well as his behavior upon returning from service.  Nevertheless, neither these statements nor these SSA records reflect any information that was not previously available at the time of the last prior final decision.  Therefore, the Board finds that these records and statements are cumulative or redundant of the evidence already submitted, do not relate to an unestablished fact, and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material has been received corroborating the Veteran's claimed in-service stressors.  


Service Connection 

The Veteran is seeking service connection for a kidney disorder.  He contends that the U.S. Army was aware that he had kidney stones prior to entering service and yet found him eligible for enlistment.  Then, once he was in the military, he began to have kidney stones.  Because he was allowed to join the military, and then subsequently had kidney stones, which required him to be hospitalized, he argues that his preexisting kidney stones were aggravated by his military service.  Alternatively, the Veteran suggests that his in-service complaints of back pain actually represented an undiagnosed kidney disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1). 

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the preexisting condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2016)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Available private treatment records reflect that prior to entering active duty service, the Veteran was hospitalized in July 1968 and August 1968 to remove kidney stones.  In February 1969, the Veteran reported having pain of the left flank on and off.  His urine showed calcium oxalate crystals.  See November 1969 and September 1970 statements of Dr. P. Ellis.  

A July 1969 pre-induction examination noted that the Veteran had kidney stones one year earlier, which were not considered to be disabling.  In July 1969, the Veteran reported having a one-year history of low back pain that radiated across his back and down into his left leg brought on by physical activity.  He currently worked as a welder and machinist.  Objective findings were negative.  In October 1969, the Veteran was admitted to the hospital with complaints of right-sided pain situated primarily in the right upper quadrant of the abdomen and the right flank.  He described the pain as appearing to come and go, but had become worse since his induction into the Army.  At the time of his admission, he was in his 10th day of recruit training.  The Veteran reported that for several days prior to his admission to the hospital he had pain on both sides of his abdomen.  He believed his pain was precipitated by and made worse by the rigorous physical training.  X-rays revealed an increased density adjacent to the right renal shadow in the area of the uretero-pelvic junction or proximal ureteral.  This was interpreted as a possible calculus.  A day after his hospital admission, an intravenous pyelogram did not visualize the calcific density.  The Veteran requested to be presented to a medical board for evaluation.  In November 1969, the Veteran was discharged to await this action.  The final diagnosis was recurrent bilateral ureteral calculi, inactive and chronic lumbosacral area strain.  The conditions were found to have existed prior to service.  

A January 1970 summary presented to the Medical Evaluation Board (MEB) noted that during the Veteran's hospital stay, a complete workup, including laboratory and x-ray data, was performed, and it revealed no physical findings.  There was a documented medical history of bilateral ureteral calculi, although at that time, there were none present.  The finding was that the Veteran did not meet induction standards.  The MEB determined that the Veteran had been in active duty service for basic training for three and half months, that his diagnosis for bilateral recurrent ureteral calculi, inactive at present, had existed prior to entry on active duty, and that it was not aggravated by active duty.  The Veteran was discharged in February 1970 for not meeting medical fitness standards at the time of induction.  

In February 1970, the VA hospital reported that the Veteran had been hospitalized with complaint of left flank tenderness and dysuria.  Physical examination was completely negative and laboratory studies were essentially negative.  An intravenous pyelogram revealed a narrowing of the right ureter at the level of the second lumbar vertebra, thought probably to be related to the recent passage of a stone.  The hospital course was uneventful, and the Veteran was discharged as improved after one week to be followed as an outpatient.  

A March 1970 VA examination noted the Veteran's history of two episodes of renal calculus before he entered service.  Upon objective evaluation, including an intravenous pyelogram, the examiner found no genitourinary pathology and no kidney stones.  

A November 1971 private discharge summary documents that the Veteran had been admitted to the hospital with acute renal colic.  While in the hospital, he spontaneously passed a small calculus.  The intravenous pyelogram showed a small calculi at the left ureteral junction.  

An August 1972 private intravenous pyelogram was normal.   

An April 1973 private discharge summary reflects that the Veteran was admitted to the hospital with complaints of left flank pain and acute renal colic.  During his hospital stay, he developed hematuria and spontaneously passed a calculus, after an intravenous pyelogram was shown to be negative.  An endoscopic evaluation was essentially unremarkable.  He was discharged after the bleeding and pain subsided.  

In May 1974, the Veteran was admitted to the hospital for complaints of right flank pain secondary to urinary calculi.  The patient reported that he had the same pain on and off for the past six years.  On several occasions, he had passed small stones through the urethra.  The final diagnosis was urinary calculi in the right side.  

VA hospital records in January 1976 and February 1976 show that the Veteran was admitted due to his history of spontaneously passing a stone in his urination three weeks earlier.  An intravenous pyelogram was negative.  He underwent a cysto-urethroscopy which found no kidney or bladder pathology at that time.  A pathology report revealed that a stone from his urinary tract was diagnosed as a renal calculus.  A gastroscopy showed erosive gastritis.  He was discharged with a diagnosis of a history of urolithiasis and superficial erosive gastritis.  

Subsequent VA treatment records document intermittent reports of treatment for left or right flank pain, painful urination, and reports of passing stones or a gravel-like substance in his urine.  See April 1977 VA treatment record, June 1977 VA discharge summary, March 1979 VA treatment record, July 1979 VA treatment record, June 1981 VA treatment record, April 1983 VA treatment record, and March 1985 VA discharge summary.  The Veteran received diagnoses for renal colic with nephrolithiasis (November 1989 VA progress notes), recurrent kidney stones (October 1990 VA discharge summary), hydronephrosis of the right kidney due to distal right kidney stone (April 1992 VA discharge summary), and a right kidney cyst (January 1999 and September 2000 VA ultrasound).  No etiological opinions were provided.  

In April 2016, the Veteran was afforded a VA examination.  The Veteran reported that he had kidney stones prior to service, but was accepted by the military.  Upon entry into the service, the Veteran said he became sick due to kidney stones, spent seven weeks in the hospital, and was subsequently discharged from the military.  He indicated that he has repeatedly passed kidney stones every several months, which was also associated with severe flank pain.  In recent years, he no longer experienced much pain when passing the stones.  He last passed a stone in the middle of March 2016.  As the passing of stones were routine to him, the Veteran said that he no longer reported them to his doctors.  

Following an objective evaluation, including diagnostic testing, the VA examiner diagnosed the Veteran with nephrolithiasis (kidney stones), cystic kidney disease, and chronic renal disease.  Upon review of the Veteran's medical records and consideration of his lay assertions, the VA examiner opined that the Veteran's kidney stones clearly and unmistakably existed prior to service, and were not aggravated beyond its natural progression by service.  The VA examiner found that the Veteran's 2008 radiologic study of bilateral cystic changes, which were found to be of minor significance, was a new diagnosis that did not seem to be associated with the Veteran's history of renal stones.  With regard to the diagnosis of chronic kidney disease, the examiner concluded that based on laboratory findings of increased creatine and decreased EGFR during the current examination, the Veteran showed early signs of chronic kidney disease.  Since the first time the Veteran's creatinine was elevated was in December 2013, and the Veteran was diagnosed with diabetes mellitus in 1990, the examiner opined that the most likely cause of the Veteran's chronic kidney disease was his long-standing diabetes mellitus.  

The VA examiner noted that prior to his enlistment into service, the Veteran underwent two cystoscopies in 1968 at a private hospital to remove stones from his left and later right urinary tract.  During service, his 1969 discharge summary documented no urological interventions and stated that the condition of calculi was inactive at present.  The intravenous pyelogram showed no calculi.  Finding that the Veteran's renal function has remained normal for many years until 2013, despite the underlying renal stone condition, the VA examiner found no evidence that the Veteran's preexisting kidney disorder underwent permanent aggravation during service.  

Additionally, the VA examiner considered the Veteran's lay assertion that his complaints of back pain during service were an undiagnosed manifestation of a kidney disorder that was worsened by service.  The VA examiner acknowledged that back pain can be a manifestation of a kidney disorder, frequently so-called flank pain in a renal colic, and also a manifestation of a back condition.  However, since both his renal condition and back condition were diagnosed prior to service and later again during service, both conditions were a potential source of his back pain complaints.  The VA examiner found that the Veteran had no undiagnosed manifestation of a kidney disorder.  

As an initial matter, the competent medical evidence of record indicates that the Veteran's in-service diagnosis for bilateral recurrent urethral calculi was inactive at the time.  Despite the Veteran's assertion that he had a kidney disorder during service that may have been misdiagnosed as back pain, the Board finds that he is not competent to provide a medically complex diagnosis that must be confirmed by diagnostic testing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As his lay assertion is unsupported by the medical evidence, the Board finds that the Veteran's assertions in this regard have little probative value.  

Next, the Board must address whether the presumption of soundness applies in this case.  The Board finds that the Veteran had kidney stones prior to entering service.  Although the Veteran's history of removal of kidney stones was reported upon enlistment, an actual finding of kidney stones was not noted on his enlistment examination; thus, the presumption of soundness would attach.  38 C.F.R. § 3.304(b).  Nevertheless, the Board finds that there is clear and unmistakable evidence sufficient to rebut the presumption of soundness.  

In this regard, pre-service private treatment records document that the Veteran had been hospitalized twice in 1968, one year prior to enlistment, to remove bilateral kidney stones.  Only ten days after the Veteran had begun basic training, he was hospitalized in October 1969 for complaints of right flank and abdominal pain.  His prior history of bilateral recurrent renal calculi was reported by the Veteran, but an objective evaluation did not find any evidence that the condition was currently active.  Significantly, moreover, the April 2016 VA examiner opined that the Veteran's kidney stones clearly and unmistakably existed prior to service.  Thus, both the medical evidence and the Veteran's lay testimony clearly demonstrate that the Veteran's kidney stones clearly and unmistakably preexisted his active duty service.  

Therefore, the question remaining for discussion is whether the evidence clearly and unmistakably shows that there was no increase in disability during service, or that any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096.

In that regard, the Board turns to the competent medical evidence of record.  The April 2016 VA examiner noted that the evidence during service demonstrates that calculi were specifically found not to be present during his active duty service.  The VA examiner also found no evidence that the Veteran's back pain during service was evidence of an undiagnosed kidney disorder.  Moreover, in concluding that there was no permanent aggravation of the Veteran's renal function during military service, the VA examiner found it significant that despite the underlying renal stone condition that existed in the Veteran, his renal function had remained normal until 2013.  Importantly, the VA examiner determined that his current diagnosis for chronic kidney disease was more likely caused by his nonservice-connected diabetes mellitus, and that the radiological finding of bilateral cystic kidney disease was minor and unrelated to his kidney stones.  Taking into consideration all of these findings, the VA examiner determined that there was no evidence that the Veteran's preexisting kidney disorder, identified as kidney stones, underwent permanent aggravation during his service.  This determination is afforded high probative value as it is supported by adequate rationale, as discussed by the examiner, and is based, in part, on specific reference to documentation located in the claims folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

For all the reasons stated above, the Board finds clear and unmistakable evidence that the Veteran's preexisting kidney disorder was not aggravated by his active duty service, and the presumption of soundness has been rebutted.  Therefore, service connection must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).


ORDER

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for a back disorder is denied.

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a kidney disorder, to include kidney stones, is denied.  




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


